Exhibit 10.5
AMENDMENT NO. 1 TO
STOCK OPTION AGREEMENT
     This Amendment No. 1 to Stock Option Agreement, hereinafter referred to as
the “Amendment,” is made on this 31st day of December 2009, between ConAgra
Foods, Inc., a Delaware Corporation (the “Company”) and Peter M. Perez, employee
ID 3040501 (the “Optionee”), to amend that certain Stock Option Agreement made
on the 15th day of July, 2009 between the Company and the Optionee (the
“Original Agreement”).
Amendment to Original Agreement.
     Pursuant to the Original Agreement, Optionee was granted the following
option for shares of Common Stock under the ConAgra Foods 2006 Stock Plan (the
“Plan”):

               
Number of Shares:
          120,000  
Exercise Price Per Share:
  $ 19.05        
Date of Grant:
          07/15/2009  
Type of Option:
    Non-statutory

The Company hereby amends the Original Agreement to provide as follows:

  a)   The vesting schedule in Section 1 of the Original Agreement is hereby
amended and restated in its entirety to read as follows:         The options
will vest and become exercisable in one installment as follows:

              # Shares   % Vested   Vest Date   Expiration Date
120,000
  100%   12/31/2009   07/14/2016

  b)   Section 2(b)(ii) of the Original Agreement is hereby amended and restated
in its entirety to read as follows:         (ii) for a period ending three
(3) years after the Optionee’s Continuous Employment terminates for any reason
other than Early Retirement, Normal Retirement or death. The Option may be
exercised as to the portion of the Option that is vested at the time termination
of employment occurs;     c)   Section 2 of the Original Agreement is hereby
amended by adding the following as a new subsection 2(g):         (g) Forfeiture
of Option Gain. If the Optionee exercises all or any portion of the Option prior
to the end of the Revocation Period (as defined in that certain Transition and
Severance Agreement to be dated as of even date herewith between the Company and
the Optionee (the “Transition Agreement”)) and the Optionee revokes the
Transition Agreement within the Revocation Period, the Optionee agrees to pay to
the Company within 3 business days following the date of revocation, (i) the
difference between the closing price of a share of Common Stock as reported on
the New York Stock Exchange on the exercise date, and $19.05 (the exercise price
per share), multiplied by (ii) the number of shares with respect to which the
Option was

54



--------------------------------------------------------------------------------



 



      exercised, less (iii) the taxes, if any, that the Company reasonably
determines Optionee is obligated to pay as a result of such exercise and
forfeiture. In addition, if the Optionee revokes the Transition Agreement within
the Revocation Period, the Option shall be immediately forfeited and cancelled.
    d)   All other terms and conditions of the Original Agreement shall remain
in full force and effect.

     IN WITNESS WHEREOF, the Company and the Optionee have caused this Amendment
to be executed effective as of the date first written above. The Company and the
Optionee acknowledge that this Amendment includes two pages. The Optionee
acknowledges reading and agreeing to both pages and that in the event of any
conflict between the terms of this Amendment or the Original Agreement and the
terms of the Plan, the Plan shall control. Capitalized terms used herein without
definition have the meaning set forth in the Plan.

                  CONAGRA FOODS, INC.   OPTIONEE                  
By:
  /s/ Gary M. Rodkin
 
  /s/ Peter M. Perez
 
Peter M. Perez    

55